Gaaseli2icervO0SS07NRES Docunnemt8701 Afttecd87127220 Féagellobf1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FRAMEWORK MI, Inc.,

Plaintiff,
Case No. 1:20-cv-00907 (NRB)

Vv.

CVS HEALTH CORPORATION; CVS
PHARMACY, INC.; CAREMARK RX, LLC:
PROCARE PHARMACY, LLC d/b/a
ENCOMPASS RX; ENCOMPASS RX, LLC;

Defendants.

 

 

 

 

ORDER OF DISMISSAL WITHOUT PREJUDICE

THIS MATTER having been brought before the Court by Plaintiff, Framework MI,
Inc. (“Plaintiff”), and the Court having considered the matter during a teleconference conducted on
July 6, 2020 and the Plaintiff having filed supplemental correspondence further discussing the matter
and the relevant issues related to the matter on July 27, 2020 and after having heard the arguments

of counsel, if any, and for good cause shown;

IT IS en-this of 2020—hereby

 

 

ORDERED that Defendant Encompass Rx, LLC is hereby dismissed from the above-
captioned action without prejudice pursuant to Federal Rule of Civil Procedure 41 (a)(2); and it is

FURTHER ORDERED that the Notice of Voluntary Dismissal Without Prejudice
filed with the Court by Plaintiff on June 9, 2020 1s hereby withdrawn; and it is

FURTHER ORDERED that a copy of this Order shall be served upon all counsel of

record within seven (7) days of the Order being entered by the Court.

 
   

i oD i
ea ——————
he ii at ts, a a
ms Oa Se chiakal
BICE BUCHWALD
YWNITED STATES DISTRICT JUDGE

Date: August 10, 2020

 
